Emery, J.
I concur in the opinion as to the first exception. I concur in the result as to the second exception. I think it immaterial whether or not the offer of the local manager was for the purpose of compromise, he not having been a witness. His acts or statements, days after the event which he did not witness, at the most only indicated his then personal opinion upon the question of the defendant company’s liability, an opinion based solely upon the statements of others. These statements may have been unfounded in fact. The opinion itself may have been erroneous. In any case it was a mere opinion and not evidence of any material fact.